DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/22 has been entered.
 
Election/Restrictions and Claim Status
	Applicants’ arguments and amendments filed 5/25/22 are acknowledged. Any objection or rejection from the 11/26/21 office action that is not addressed below is withdrawn based on the amendments.
	Previously, Group 3 and the first compound as shown in claim 27 were elected.
	Claims 1-24 and 28-29 have been cancelled.
	The elected species was found to be free of the prior art under 35 USC 102/103 but is rejected under double patenting. Due to the claim amendment the search was extended and claims are rejected as set forth below under 35 USC 102. 
	Claims 25-27 are being examined.

Priority
This application is a DIV of 15/985,060 05/21/2018 PAT 10786576 which is a DIV of 14/738,272 06/12/2015 PAT 10588980 which claims benefit of 62/107,016 01/23/2015 and claims benefit of 62/082,327 11/20/2014 and claims benefit of 62/015,862 06/23/2014.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 26 recites ‘wherein at least one of R2 and R3 is CO2H’. The use of the phrase ‘at least’ suggests that both can be CO2H. However, claim 25 recites that R2 and R3 are not identical. The claims appear to provide contradictory information. Thus, it is not clear if claim 26 is a proper dependent claim and the scope of the claim is unclear.
	Although unclear, since claim 26 recites ‘at least’ one of R2 and R3 is CO2H, claims 25-26 have been interpreted such that both can be CO2H.
	Claim 27 line 1 recites ‘or or’. It is unclear if something is missing between the two words or if one of the words is redundant. Although unclear, claim 27 has been interpreted as including no new matter and has been interpreted as excluding amides and esters.

Claim Rejections - 35 USC § 102
	The rejections below are new rejections necessitated by the amendment of claim 25.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RN 125527-13-1 CAS Registry Number entered STN 23 Feb 1990, 1 page (‘RN 125527-13-1’).
RN 125527-13-1 shows a particular structure (page 1).
In relation to claim 25, the structure shown in RN 125527-13-1 is such that n is 6, R2 is OH, m is 18 and R3 is H.

Claim(s) 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (‘A Novel Synthesis of 1,21-Heneicosanedioic Acid’ J Org Chem v45 1980 pages 4785-4786; ‘Tsai’).
Tsai teach a compound identified as compound 4 of formula [HOOC(CH2)10]2C(COOH)2 (scheme 1 on page 4786).
In relation to claims 25-26, compound 4 of Tsai is such that n is 10, R2 is COOH, m is 10 and R3 is COOH. As discussed above, claim 26 is unclear. Since claim 26 recites ‘at least’ one of R2 and R3 is CO2H, claims 25-26 have been interpreted such that both can be CO2H.

Double Patenting
The first double patenting rejection below is maintained from the previous office action and the 2nd double patenting rejection is a new rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,931,372 (as cited with IDS 6/1/20; ‘372’). Although the claims at issue are not identical, they are not patentably distinct from each other.
	372 recites a specific fatty acid in claim 3.
	In relation to claims 25-27, the fatty acid of claim 3 of 372 is applicants’ elected species and the same as the first compound depicted in claim 27 and is such that n is 10, R2 is COOH, m is 11 and R3 is H.

Claims 25-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17720555 (reference application; ‘555’). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
555 recites specific fatty acids (claim 24).
	In relation to claims 25-27, the 6th fatty acid of claim 24 of 555 is applicants’ elected species and the same as the first compound depicted in claim 27 and is such that n is 10, R2 is COOH, m is 11 and R3 is H.

Response to Arguments – double patenting
Applicant's arguments filed 5/25/22 have been fully considered but they are not persuasive. 
	Although applicants argue that 372 relates to a conjugate, the fatty acid of claim 3 of 372 is applicants’ elected species and the same as the first compound depicted in claim 27. How the compound is used (for example as an intermediate in conjugation) does not take away from the fact that 372 expressly teach the compound. MPEP 2131.05 recognizes that a reference is no less anticipatory if after disclosing the invention the reference then disparages it.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658